PER CURIAM:
In these consolidated appeals, Peter 0. Odighizuwa appeals the district court’s orders denying a preliminary injunction and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Odighizuwa v. Ray, No. 7:06-cv-00185-gec (W.D.Va. July 13, 2006; Oct. 24, 2006). We deny Odighizuwa’s motions for appointment of counsel and for an injunction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.